                          IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF CALIFORNIA

THOMAS ANTHONY RUMPH,
                                                           No. 2:18-cv-00350-JKS
                      Petitioner,
                                                        MEMORANDUM DECISION
                    vs.

WARDEN, Folsom State Prison,

                      Respondent.


       Thomas Anthony Rumph, a state prisoner proceeding pro se, filed a Petition for a Writ of

Habeas Corpus with this Court pursuant to 28 U.S.C. § 2254. Rumph is in the custody of the

California Department of Corrections and Rehabilitation and incarcerated at Folsom State

Prison. Respondent has answered, and Rumph has replied.

                          I. BACKGROUND/PRIOR PROCEEDINGS

       On June 30, 2015, Rumph was charged with unlawful infliction of corporal injury on a

spouse or co-habitant (Count 1) and assault with force likely to cause great bodily injury (Count

2). The information alleged as to Count 1 that Rumph had suffered a prior conviction of

unlawful infliction of corporal injury on a spouse or co-habitant. The information further alleged

that Rumph had been previously convicted of terrorist threats in 2008, a serious felony, and had

two prison priors (related to the 2008 conviction and a 2003 conviction for possession of

ammunition).

       Rumph pleaded not guilty, denied the allegations, and proceeded to a jury trial on June

29, 2015. On direct appeal of his conviction, the California Court of Appeal laid out the

following facts underlying the charges against Rumph and the evidence presented at trial:
         In March 2015, Sergeant Robert Quinn and Officer Paul Curtis were on patrol
when they saw [Rumph] standing over a woman lying on the ground. As they
approached, they saw the man kick the woman repeatedly, the kicks became increasingly
forceful. The officers pulled over and exited their vehicle. [Rumph] continued to kick
the woman and yelled at her to “get the fuck up.” The officers detained [Rumph]. The
woman, Carmen Doe, was sobbing on the ground and yelling, “Get him away from me,”
as she started crawling away. Both Doe and [Rumph] appeared intoxicated.
         Doe had an abrasion above her right eye that was bleeding. Medics arrived and
transported Doe to the hospital for treatment. Doe had swelling around her right eye,
redness and dry blood around her mouth, and cuts and abrasions on her fingers, knuckle,
and wrist. Dr. Kevin Whang, a staff radiologist at Kaiser, noted bruising and contusions
on Doe’s face, a small frontal hematoma, and a minimally displaced nasal bone fracture.
         In jail recordings of conversations between [Rumph] and Doe, [Rumph] asked
Doe to “say the right thing” and to “make this shit sound right and good.” He told her
that the girlfriend of another inmate had recanted, and as a result that inmate’s sentence
was reduced to 90 days. When Doe responded that he kicked her in the eye, he denied
kicking her, stating, “I was nudging you.” He urged her to state that “none of that shit
happened” and that she was “mad pissed off.”
         [Rumph] testified he lived with Doe, and she was he was his [sic] “female,
common law [wife of] 14, 15 years.” He claimed he was walking his dog to the store
when he saw Doe at a restaurant with two men he did not recognize. He called out to her
and she looked up, startled, then started walking away in the other direction. She
appeared “high.” His dog was running behind her and she tripped and fell in the street.
 When she fell, she hit her head and it left a mark. She was crying as he approached her.
 He urged her to get up and nudged her with the side of his shoe. He denied kicking her
in the face.
         On direct examination, [Rumph] admitted having committed a series of prior
offenses spanning from 1981 to 2014. These included multiple theft convictions, vehicle
tampering, lying to a police officer, criminal threats, and three prior convictions for
domestic violence: a 1990 misdemeanor domestic violence conviction, a 1992 felony
domestic violence conviction, and a 2014 misdemeanor domestic violence conviction
involving Doe. He denied having relationship problems with Doe.
         On cross-examination, he was asked if he had been contacted by law enforcement
multiple times over the last year and a half regarding alleged domestic violence incidents
involving Doe. He denied the police contacts, and claimed Doe had a history of
becoming intoxicated and screaming in the yard, causing people to call the police. The
prosecutor impeached him with the 2014 misdemeanor domestic violence conviction,
which had resulted from his guilty plea. The prosecution introduced photographs of Doe
from the 2014 case, which showed an abrasion on her lip and a contusion on her back.
[Rumph] denied that he had caused the injury by punching Doe in the face with a closed
fist, throwing her to the ground, and kicking her. He claimed that the apparent injury to
her lip was the result of a heat rash that had broken open.




                                        2
People v. Rumph, No. C080174, 2017 WL 915107, at *1-2 (Cal. Ct. App. Mar. 8, 2017).

          At the conclusion of trial, the jury found Rumph guilty on both counts. A court trial was

held on the prior convictions, and the court made a true finding that Rumph had suffered the

alleged convictions. The court subsequently sentenced Rumph to the upper term of 5 years in

state prison, doubled to 10 years by operation of California Penal Code § 667(e)(1),1 and an

additional 2 years for the two prison prior allegations, for an aggregate imprisonment sentence of

12 years. The court stayed imposition of sentence on Count 2 pursuant to California Penal Code

§ 654.2

          Through assigned counsel, Rumph appealed his conviction by filing a brief pursuant to

People v. Wende, 600 P.2d 1071 (Cal. 1979), whereby appointed counsel filed an appellate brief

reciting a summary of the proceedings and the facts of the case and requesting the court to

independently review the record because counsel had found no arguable legal issues to raise.

Appellate counsel informed Rumph of the filing of the Wende brief and advised him that he

could file a supplemental brief in the Court of Appeal within 30 days of the date the Wende brief

was filed or on leave of the court. Rumph submitted a supplemental brief alleging that the trial

court erred for a variety of reasons in admitting the certified rap sheets of his prior convictions,

the admission of the rap sheets violated his confrontation rights, there was insufficient evidence


          1
                 That section provides: “If a defendant has one prior serious or violent felony
conviction . . . that has been pled and proved, the determinate term or minimum term for an
indeterminate term shall be twice the term otherwise provided as punishment for the current
felony conviction.” CAL. PENAL CODE § 667(e)(1).
          2
               Section 654 provides in relevant part that “[a]n act or omission that is punishable
in different ways by different provisions of law shall be punished under the provision that
provides for the longest potential term of imprisonment, but in no case shall the act or omission
be punished under more than one provision.” CAL. PENAL CODE § 654.

                                                  3
to support the conviction, and the court should dismiss his strike priors pursuant to People v.

Superior Court (Romero), 917 P.2d 628, 632 (Cal. 1996).3 The California Court of Appeal

examined the record and unanimously affirmed the judgment against Rumph in a reasoned,

unpublished opinion issued on March 8, 2017. Rumph, 2017 WL 915107, at *4. Rumph

petitioned for review for all claims in the California Supreme Court, which was summarily

denied on May 17, 2017. Rumph also petitioned for a writ of certiorari in the United States

Supreme Court, which was denied without comment on November 7, 2017.

        Rumph then timely filed a pro se Petition for a Writ of Habeas Corpus to this Court on

February 2, 2018. Docket No. 1 (“Petition”); see 28 U.S.C. § 2244(d)(1)(A).

                                     II. GROUNDS/CLAIMS

        In his pro se Petition before this Court, Rumph argues that: 1) his conviction is not

supported by legally sufficient evidence; 2) the trial court erred in admitting evidence of his prior

convictions as propensity evidence; 3) the admission of the court records of his convictions

violated his right to confrontation; and 4) appellate counsel rendered ineffective assistance by

filing a no merit brief.

                                 III. STANDARD OF REVIEW

        Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C.

§ 2254(d), this Court cannot grant relief unless the decision of the state court was “contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the



        3
               Under California Penal Law § 1385, a California court may dismiss a defendant’s
“strike” conviction for purposes of sentencing under the state’s Three Strikes law, see CAL.
PENAL CODE §§ 667(a)(1) & (b)-(I), 1170.12(a)-(d), a motion for such dismissal is referred to as
a “Romero” motion based on the state supreme court’s decision in that case.

                                                 4
Supreme Court of the United States,” § 2254(d)(1), or “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,”

§ 2254(d)(2). A state-court decision is contrary to federal law if the state court applies a rule that

contradicts controlling Supreme Court authority or “if the state court confronts a set of facts that

are materially indistinguishable from a decision” of the Supreme Court, but nevertheless arrives

at a different result. Williams v. Taylor, 529 U.S. 362, 406 (2000).

       The Supreme Court has explained that “clearly established Federal law” in § 2254(d)(1)

“refers to the holdings, as opposed to the dicta, of [the Supreme Court] as of the time of the

relevant state-court decision.” Id. at 412. The holding must also be intended to be binding upon

the states; that is, the decision must be based upon constitutional grounds, not on the supervisory

power of the Supreme Court over federal courts. Early v. Packer, 537 U.S. 3, 10 (2002). Where

holdings of the Supreme Court regarding the issue presented on habeas review are lacking, “it

cannot be said that the state court ‘unreasonabl[y] appli[ed] clearly established Federal law.’”

Carey v. Musladin, 549 U.S. 70, 77 (2006) (citation omitted).

       To the extent that the Petition raises issues of the proper application of state law, they are

beyond the purview of this Court in a federal habeas proceeding. See Swarthout v. Cooke, 131 S.

Ct. 859, 863 (2011) (per curiam) (holding that it is of no federal concern whether state law was

correctly applied). It is a fundamental precept of dual federalism that the states possess primary

authority for defining and enforcing the criminal law. See, e.g., Estelle v. McGuire, 502 U.S. 62,

67-68 (1991) (a federal habeas court cannot reexamine a state court’s interpretation and

application of state law); Walton v. Arizona, 497 U.S. 639, 653 (1990) (presuming that the state




                                                  5
court knew and correctly applied state law), overruled on other grounds by Ring v. Arizona, 536

U.S. 584 (2002).

       In applying these standards on habeas review, this Court reviews the “last reasoned

decision” by the state court. See Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004)

(citing Avila v. Galaza, 297 F.3d 911, 918 (9th Cir. 2002)). A summary denial is an adjudication

on the merits and entitled to deference. Harrington v. Richter, 562 U.S. 86, 99 (2011). Under

the AEDPA, the state court’s findings of fact are presumed to be correct unless the petitioner

rebuts this presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Miller-El v.

Cockrell, 537 U.S. 322, 340 (2003).

                                        IV. DISCUSSION

A.     Insufficiency of the Evidence (Ground 1)

       Rumph first argues that the evidence presented by the prosecution was legally

insufficient to sustain his conviction. As articulated by the Supreme Court in Jackson, the

federal constitutional standard for sufficiency of the evidence is whether, “after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443

U.S. 307, 319 (1979) (emphasis in the original); see McDaniel v. Brown, 558 U.S. 120, 132-33

(2010) (reaffirming this standard). This Court must therefore determine whether the California

court unreasonably applied Jackson. In making this determination, this Court may not usurp the

role of the finder of fact by considering how it would have resolved any conflicts in the

evidence, made the inferences, or considered the evidence at trial. Jackson, 443 U.S. at 318-19.

Rather, when “faced with a record of historical facts that supports conflicting inferences,” this


                                                 6
Court “must presume–even if it does not affirmatively appear in the record–that the trier of fact

resolved any such conflicts in favor of the prosecution, and defer to that resolution.” Id. at 326.

       It is a fundamental precept of dual federalism that the States possess primary authority

for defining and enforcing the criminal law. See Engle v. Isaac, 456 U.S. 107, 128 (1982).

Consequently, although the sufficiency of the evidence review by this Court is grounded in the

Fourteenth Amendment, it must take its inquiry by reference to the elements of the crime as set

forth in state law. Jackson, 443 U.S. at 324 n.16. A fundamental principle of our federal system

is “that a state court’s interpretation of state law, including one announced on direct appeal of the

challenged conviction, binds a federal court sitting in habeas corpus.” Bradshaw v. Richey, 546

U.S. 74, 76 (2005); see West v. AT&T, 311 U.S. 223, 236 (1940) (“[T]he highest court of the

state is the final arbiter of what is state law. When it has spoken, its pronouncement is to be

accepted by federal courts as defining state law . . . .”). “Federal courts hold no supervisory

authority over state judicial proceedings and may intervene only to correct wrongs of

constitutional dimension.” Sanchez-Llamas v. Oregon, 548 U.S. 331, 345 (2006) (quoting Smith

v. Philips, 455 U.S. 209, 221 (1982)) (internal quotation marks omitted).

       Under Jackson, this Court’s role is simply to determine whether there is any evidence, if

accepted as credible by the trier of fact, sufficient to sustain conviction. Schlup v. Delo, 513

U.S. 298, 330 (1995). The United States Supreme Court has recently even further limited a

federal court’s scope of review under Jackson, holding that “a reviewing court may set aside the

jury’s verdict on the ground of insufficient evidence only if no rational trier of fact could have

agreed with the jury.” Cavazos v. Smith, 132 S. Ct. 2, 4 (2011) (per curiam). Jackson “makes

clear that it is the responsibility of the jury—not the court—to decide what conclusions should


                                                  7
be drawn from evidence admitted at trial.” Cavazos, 132 S. Ct. at 3-4. Under Cavazos, “a

federal court may not overturn a state court decision rejecting a sufficiency of the evidence

challenge simply because the federal court disagrees with the state court. The federal court

instead may do so only if the state court decision was ‘objectively unreasonable.’” Id. at 4

(quoting Renico v. Lett, 559 U.S. 766, 773 (2010)).

       Rumph argues in his Petition, as he did on direct appeal, that the evidence did not

establish that he was guilty of the assault crimes for which he was convicted because his version

of the events (that the victim fell and hit her head) was the truth. But all of the evidence in

support of his claim was before the jury for its assessment. This Court is precluded from re-

weighing the evidence or re-assessing witness credibility. Schlup, 513 U.S at 330; Bruce v.

Terhune, 376 F.3d 950, 957-58 (9th Cir. 2004). As the Court of Appeal concluded:

              On this record, there is ample evidence to support the conviction. It was
       uncontested that Doe and [Rumph] were living together and had a dating relationship.
       Two police officers saw [Rumph] repeatedly kick her. Doe sustained multiple
       contusions, a hematoma, and a nasal bone fracture. That is sufficient evidence to sustain
       the conviction.

Rumph, 2017 WL 915107, at *3.

       The Court of Appeal’s denial of this claim is both reasonable and fully supported by the

record. Although it might have been possible to draw a different inference from other evidence,

this Court is required to resolve that conflict in favor of the prosecution. See Jackson, 443 U.S.

at 326. Rumph bears the burden of establishing by clear and convincing evidence that these

factual findings were erroneous. 28 U.S.C. § 2254(e)(1). He has failed to carry such burden.

The record does not compel the conclusion that no rational trier of fact could have found that

Rumph inflicted the injuries upon Doe, especially considering the double deference owed under


                                                  8
Jackson and AEDPA. See Valdez v. Clark, 587 F. App’x 414, 414-25 (9th Cir. 2014). Rumph is

therefore not entitled to relief on this legal insufficiency claim.

B.      Admission of Prior Convictions

        Rumph next challenges the admission of his records of conviction on both evidentiary

error and confrontation violation grounds..

        1.      Evidentiary error (Ground 2)

        The Supreme Court has acknowledged its “traditional reluctance to impose constitutional

restraints on ordinary evidentiary rulings by state trial courts.” Crane v. Kentucky, 476 U.S. 683,

689 (1986). The Supreme Court has further made clear that federal habeas power does not allow

granting relief on the basis of a belief that the state trial court incorrectly interpreted the state

evidence code in ruling on the admissibility of evidence. Estelle, 502 U.S. at 72 (citing Cupp v.

Naughten, 414 U.S. 141, 147 (1973); Henderson v. Kibbe, 431 U.S. 145, 154 (1977); Donnelly v.

DeChristoforo, 416 U.S. 637, 643 (1974)).

        The erroneous admission of evidence does not provide a basis for federal habeas relief

unless it rendered the trial fundamentally unfair in violation of due process. Holley v.

Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009). Evidence violates due process only if “there

are no permissible inferences the jury may draw from the evidence.” Jammal v. Van de Kamp,

926 F.2d 918, 920 (9th Cir. 1991) (emphasis omitted). A writ of habeas corpus will be granted

for an erroneous admission of evidence “only where the ‘testimony is almost entirely unreliable

and . . . the factfinder and the adversary system will not be competent to uncover, recognize, and

take due account of its shortcomings.’” Mancuso v. Olivarez, 292 F.3d 939, 956 (9th Cir. 2002),

overruled on other grounds by Slack v. McDaniel, 529 U.S. 473 (2000).


                                                    9
      The Court of Appeal considered and rejected Rumph’s evidentiary error claim as follows:

              We review the admissibility of evidence under an abuse of discretion standard.
      (People v. Cudjo (1993) 6 Cal.4th 585, 609.) “A trial court abuses its discretion when its
      ruling ‘falls outside the bounds of reason.’ (People v. DeSantis (1992) 2 Cal.4th 1198,
      1226.)” (People v. Wesson (2006) 138 Cal.App.4th 959, 969.) “Evidence Code section
      452.5, subdivision (b) creates a hearsay exception allowing admission of qualifying court
      records to prove not only the fact of conviction, but also that the offense reflected in the
      record occurred.” (People v. Duran (2002) 97 Cal.App.4th 1448, 1460.)
              We have not found in the record an indication that the records of conviction were
      utilized to establish the facts underlying the convictions; rather than the fact of the
      conviction and the least adjudicated elements of the conviction. We find that the trial
      court did not abuse its discretion in admitting evidence of [Rumph’s] prior offenses under
      Evidence Code sections 1109 and 352. The prior offense of domestic violence,
      specifically section 273.5, was the same offense charged in the current case, and thus
      relevant. The prior offenses were not remote. Although one of the offenses was over 20
      years old, [Rumph] had not lived a crime-free life since. In fact, he had sustained
      multiple intervening convictions and served numerous prison terms. [Rumph’s] guilty
      plea resolved the issue of certainty. The jury would not be distracted or confused by the
      prior convictions, because [Rumph] had been convicted of these offenses. The evidence
      was sufficiently similar because they were domestic violence offenses. There was no
      burden on [Rumph] to defend against these prior offenses, because he had pleaded guilty.
      The admission of documentary evidence removed much of the potential inflammatory
      details of the prior offenses. Thus, we conclude that the trial court executed its duty by
      carefully weighing the probative value of the evidence against its prejudicial effect.
      (People v. Wesson, supra, 138 Cal. App. 4th at pp. 969–970.)
              Prior felony convictions involving moral turpitude may be used to impeach a
      witness in a criminal proceeding. (People v. Castro (1985) 38 Cal.3d 301, 306.) Under
      Castro, “in determining whether a crime is one of moral turpitude, a court must look only
      to the elements of the offense and decide whether its least adjudicated elements
      necessarily involve moral turpitude.” (People v. White (1992) 4 Cal. App. 4th 1299,
      1302.) That is, the determination that an offense is a crime of moral turpitude does not
      require an examination of the facts underlying the conviction. The certified records of
      conviction allow the court to perform the analysis of the least adjudicated elements of the
      offense and determine if the offense necessarily involves moral turpitude.

Rumph, 2017 WL 915107, at *3.




                                              10
       Rumph fares no better on federal habeas review.4 First, to the extent that he argues that

the admission of his prior convictions violated state law, again Rumph is not entitled to habeas

relief. See Wilson v. Corcoran, 562 U.S. 1, 4 (2010) (“[I]t is only noncompliance with federal

law that renders a State’s criminal judgment susceptible to collateral attack in the federal

courts.”); Estelle, 502 U.S. at 67-68.

       Moreover, Rumph cannot show that the trial court’s ruling violated his constitutional

rights. Again, “The Supreme Court has made very few rulings regarding the admission of

evidence as a violation of due process.” Holley, 568 F.3d at 1101. “Although the Court has

been clear that a writ should issue when constitutional errors have rendered the trial

fundamentally unfair [citation], it has not yet made a clear ruling that admission of irrelevant or

overly prejudicial evidence constitutes a due process violation sufficient to warrant issuance of

the writ.” Id.

       Similarly, to the extent Rumph argues that the prior convictions inflamed the jury by

suggesting Rumph’s propensity to commit the present crime, the United States Supreme Court

has never held clearly that the introduction of propensity evidence violates due process. See

Estelle, 502 U.S. at 75 n. 5 (“we express no opinion on whether a state law would violate the

Due Process Clause if it permitted the use of ‘prior crimes’ evidence to show propensity to

commit a charged crime”); Mejia v. Garcia, 534 F.3d 1036, 1046 (9th Cir. 2008) (rejecting



       4
                Because Rumph testified at trial and was impeached with his prior convictions,
his challenge to the court’s ruling on that issue is cognizable on federal habeas review. See Luce
v. United States, 469 U.S. 38, 48 (1984) (holding that, in order to present an objection to a trial
court’s ruling that a prior conviction could be admitted, a defendant must actually testify at trial);
Galindo v. Ylst, 971 F.2d 1427, 1429 (9th Cir. 1992) (per curium) (applying Luce in the context
of a habeas petition).

                                                 11
habeas petitioner’s challenge to propensity evidence, where petitioner could point to no Supreme

Court precedent establishing that admission of otherwise relevant propensity evidence violated

the Constitution). In the absence of clearly established Supreme Court law on this issue,

AEDPA relief is foreclosed. See Knowles v. Mirzayance, 556 U.S. 111, 121 (2009) (“it is not an

unreasonable application of clearly established Federal law for a state court to decline to apply a

specific legal rule that has not been squarely established by this Court”) (citations and internal

quotations omitted); Wright v. Van Patten, 552 U.S. 120, 126 (2008) (“Because our cases give

no clear answer to the question presented, . . . it cannot be said that the state court unreasonably

applied clearly established Federal law”) (citation, internal brackets and quotations omitted).

Because the Court of Appeal’s rejection of this claim was not contrary to, or an unreasonable

application of, any clearly established Federal law as determined by the United States Supreme

Court, Rumph is not entitled to relief on his evidentiary error claim.

       2.      Confrontation violation (Ground 3)

       Rumph additionally contends that the admission of his records of conviction violated his

right to confrontation. The Sixth Amendment to the United States Constitution, made applicable

to the states by the Fourteenth Amendment, provides in part that, “In all criminal prosecutions,

the accused shall enjoy the right . . . to be confronted with the witnesses against him.” U.S.

CONST. amend. VI. However, the Confrontation Clause applies only to “testimonial” statements,

which generally refers to “a solemn declaration or affirmation made for the purpose of

establishing or proving some fact.” See Crawford v. Washington, 541 U.S. 36, 50-51 (2004).

Although the Supreme Court has not articulated a comprehensive definition of testimonial

hearsay, the Ninth Circuit has held that “it is undisputed that public records, such as judgments


                                                 12
[of conviction], are not themselves testimonial in nature and that these records do not fall within

the prohibition established by the Supreme Court in Crawford.” United States v. Weiland, 420

F.3d 1062, 1077 (9th Cir. 2005); see also United States v. Causevic, 636 F.3d 998, 1002 (8th Cir.

2011) (“We agree with the Weiland court that criminal judgments may be admitted to show that

a defendant has a prior conviction without violating the Confrontation Clause.”). Rumph’s

confrontation claim therefore must fail.

C.     Ineffective Assistance of Appellate Counsel (Ground 4)

       Finally, Rumph faults appellate counsel for filing a no-merit Wende brief rather than

raising the claims Rumph independently raised in his pro se supplemental brief. To demonstrate

ineffective assistance of counsel under Strickland v. Washington, a defendant must show both

that his counsel’s performance was deficient and that the deficient performance prejudiced his

defense. 466 U.S. 668, 687 (1984). A deficient performance is one in which “counsel made

errors so serious that counsel was not functioning as the ‘counsel’ guaranteed by the Sixth

Amendment.” Id.

       The Supreme Court has explained that, if there is a reasonable probability that the

outcome might have been different as a result of a legal error, the defendant has established

prejudice and is entitled to relief. Lafler v. Cooper, 132 S. Ct. 1376, 1385-86 (2012); Glover v.

United States, 531 U.S. 198, 203-04 (2001); Williams, 529 U.S. at 393-95. Where a habeas

petition governed by AEDPA alleges ineffective assistance of counsel, the Strickland prejudice

standard is applied and federal courts do not engage in a separate analysis applying the Brecht

harmlessness standard. Avila v. Galaza, 297 F.3d 911, 918, n.7 (9th Cir. 2002); see also Musalin




                                                13
v. Lamarque, 555 F.3d 830, 834 (9th Cir. 2009). Under this rubric, in reviewing ineffective

assistance of counsel claims in a federal habeas proceeding:

               The question “is not whether a federal court believes the state court’s
       determination” under the Strickland standard “was incorrect but whether that
       determination was unreasonable—a substantially higher threshold.” And, because the
       Strickland standard is a general standard, a state court has even more latitude to
       reasonably determine that a defendant has not satisfied that standard.

Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (citations omitted); see also Runningeagle v.

Ryan, 686 F.3d 758, 775 (9th Cir. 2012).

       Thus, Rumph must show that appellate counsel’s representation was not within the range

of competence demanded of attorneys in criminal cases, and there is a reasonable probability

that, but for counsel’s ineffectiveness, the result would have been different. See Hill v. Lockhart,

474 U.S. 52, 57 (1985). An ineffective assistance of counsel claim should be denied if the

petitioner fails to make a sufficient showing under either of the Strickland prongs. See

Strickland, 466 U.S. at 697 (courts may consider either prong of the test first and need not

address both prongs if the defendant fails on one).

       The Supreme Court has held that a habeas petitioner cannot state a claim for ineffective

assistance of appellate counsel merely because his attorney filed a brief pursuant to Wende. See

Smith v. Robbins, 528 U.S. 259, 284 (2000) (“It is enough to say that the Wende procedure . . .

affords adequate and effective appellate review for criminal indigents. Thus, there was no

constitutional violation in this case simply because the Wende procedure was used.”). In cases

with fully briefed appeals and in cases with Wende briefs, claims of ineffective assistance of

appellate counsel are reviewed according to the standard set out in Strickland. Id. at 285. In the

Wende brief context, the petitioner must first show that counsel was objectively unreasonable in


                                                14
failing to find arguable issues of appeal, i.e., unreasonably failed to discover nonfrivolous issues

and failed to file a merits brief raising them. Id. Second, the petitioner must demonstrate

prejudice, i.e., a reasonable probability that, but for counsel’s unreasonable failure to file a

merits brief, the petitioner would have prevailed on appeal. See id.

       Rumph fails to satisfy either prong here because, simply put, there were no meritorious

issues that appellate counsel failed to raise. See Jones v. Barnes, 463 U.S. 745, 751-52 (1983)

(appellate counsel does not have an obligation to raise every nonfrivolous argument); Miller v.

Keeney, 882 F.2d 1428, 1434-35 (9th Cir.1989) (appellate counsel’s failure to raise a weak issue

did not constitute ineffective counsel). The state courts affirmed Rumph’s conviction and found

no meritorious issues. See Rumph, 2017 WL 915107 at *1 (an independent review of the record

revealed “no arguable error that would result in a disposition more favorable to” Rumph).

Moreover, the Court of Appeal considered and rejected Rumph’s claims raised in his pro se

supplemental brief. Id. at *2-4. Counsel thus cannot be deemed ineffective for failing to raise

them in the main brief. Accordingly, Rumph is not entitled to relief on this claim either.

                                 V. CONCLUSION AND ORDER

       Rumph is not entitled to relief on any ground raised in his Petition.

       IT IS THEREFORE ORDERED THAT the Petition under 28 U.S.C. § 2254 for Writ

of Habeas Corpus is DENIED.

       IT IS FURTHER ORDERED THAT the Court declines to issue a Certificate of

Appealability. See 28 U.S.C. § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain

a certificate of appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists could conclude the


                                                  15
issues presented are adequate to deserve encouragement to proceed further.’” (quoting Miller-El,

537 U.S. at 327)). Any further request for a Certificate of Appealability must be addressed to the

Ninth Circuit Court of Appeals. See FED. R. APP. P. 22(b); 9TH CIR. R. 22-1.

       The Clerk of the Court is to enter judgment accordingly.

       Dated: January 25, 2019.

                                                               /s/James K. Singleton, Jr.
                                                             JAMES K. SINGLETON, JR.
                                                            Senior United States District Judge




                                               16
